t c memo united_states tax_court george m mackie finney petitioners v commissioner of internal revenue respondent docket no filed date george m mackie finney pro sese daniel n price for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal income taxes for the deficiency resulted from disallowance of a claimed fns fuel from a nonconventional source credit under former sec_29 now sec_45k all section references are to the internal_revenue_code findings_of_fact all of the material facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas at the time their petition was filed petitioner george m finney is retired from the military and petitioner mackie finney is a nurse petitioners met silas anderson a tax_return_preparer through an acquaintance at their church anderson prepared petitioners’ tax_return for on the form_1040 u s individual_income_tax_return that anderson prepared for petitioners petitioners’ tax_liability was reduced by a claim of dollar_figure on form_8907 nonconventional source fuel credit from a facility allegedly placed_in_service on date on a schedule c profit or loss from business alleged receipts of dollar_figure and expenses of dollar_figure were reported from an alternative_energy business as a result of the reporting on schedule c and form_8907 petitioners claimed a refund of dollar_figure from prepayments of dollar_figure the transactions reported on schedule c and form_8907 attached to petitioners’ return were fictitious they arose from petitioners’ purported transaction with one or more promoters who purportedly owned landfills that produced alternative fuels enabling petitioners to claim fuel from a nonconventional source fns tax_credits the promoters purported to sell petitioners a share of the landfills for a percentage of the expected fns tax_credits in fact the promoters had no ownership_interest in the landfills and alternative fuels within the meaning of former sec_29 now sec_45k were not produced anderson received a percentage of the proceeds paid to the promoters of the fns program mrs finney gave anderson cashier’s checks for dollar_figure in and dollar_figure in there is no explanation in the record for the earlier check the latter check was the amount anderson requested in relation to petitioners’ return on date the u s department of justice issued a press release announcing the filing of a civil injunction lawsuit against individuals including anderson seeking to bar them from promoting an alleged tax scam involving bogus income_tax credits claimed for sham sales of methane from landfills opinion subject_to various limitations former sec_29 redesignated sec_45k for years ending after date provided a credit for producing fuel from a nonconventional source the credit is based on the fuel produced and attributable to the taxpayer because neither petitioners nor the persons they dealt with had an interest in a fuel-producing source and no fuel was produced we need not explore the complexities of the credit provision see generally 114_tc_83 109_tc_112 affd sub nom 170_f3d_1294 10th cir petitioners stipulated that the promoter or promoters that they dealt with did not own landfills and that the landfills that they allegedly invested in did not produce any alternative fuels entitling them to the fns credit by the time of trial they did not dispute respondent’s determination but they wanted to confront anderson in court petitioners and anderson testified at trial mrs finney testified that the checks given to anderson were for taxes and his services that she did not intend to go into any business at the time that she delivered the cashier’s checks to anderson and that she did not sign any papers relating to any business mr finney testified that he had formerly prepared tax returns for petitioners but that mrs finney wanted to use anderson’s services mr finney claimed that he had not participated in the preparation of the return anderson testified that he met with both of the finneys and that they executed all relevant documents for the alleged business activities referred to on the return and that he was only a facilitator who received a small commission on the amounts paid for the fns credit he testified that the checks were paid over to an entity known as gas recovery partner sec_2 gp because of the concessions in the stipulation we do not have to resolve the disputes among the witnesses there is no penalty in issue so we do not decide whether it was reasonable for petitioners to sign the tax_return anderson prepared if they had no knowledge of the alleged alternative_energy business reported on schedule c or did not understand that they were claiming a tax_credit in order to secure a refund of prepayments on their taxes we do not decide whether they were innocent victims or collaborators in a tax scam identified by the department of justice the stipulated facts establish that they were not entitled to the credit and that the related adjustments in the notice_of_deficiency are correct to reflect the foregoing decision will be entered for respondent
